Title: From Benjamin Franklin to Ferdinand Grand, 23 May 1780
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir
Passy May 23d. 1780
Pay to W.T. Franklin ten Louis d’Ors he having advanced the Same by my order to Several American sailors to assist them in getting to LOrient Vizt.




To Bury [Benj] Taylor
48 l.t.


  To Benj Carr.
48


  To Ch. Herbert
48


  To Joseph Plummer
48


  To James Tille
24


  To Frank Foster
24



£240 


Charge the Same to the publick Account of sir Your humble servt
Sigd. B. Franklin
To M. Grand Banker in Paris
 
Notations by William Temple Franklin: sign’d W.T. Franklin / Copy of an Order on Mr. Grand.
